DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The Amendment filed 05/11/2022 have been entered. Claims 1-2, 5-8 and 13-14 have been amended. Claims 1-15 are pending in the application. 

Response to Arguments
Applicant’s arguments filled 05/11/2022 have been considered but they are not persuasive/ moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Argument related to JVET-00417 as a prior art 
…
In Samsung Electronics Co., Ltd. v. Infobridge PTE. Ltd., No. 18-2007 (Fed. Cir. 2019) (hereinafter "Infobridge"), the Federal Circuit upheld the Patent Trial and Appeal Board (PTAB) in finding that WD4: Working Draft 4 of High-Efficiency Video Coding, Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG16 WP3 and ISO/IEC JTC1/SC29/WG11, 6th Meeting: Torino, IT, 14-22 July, 2011, JCTVC-F803 (hereinafter "JCTVC-F803") was not available as prior art because it was not publicly available prior to the priority date. Specifically, the Federal Circuit held that the mere presence of JCTVC-F803 on the JCT-VC Website (hosted at http://phenix.int-evry.fr/jct/) did not establish sufficient public availability in order for JCTVC-F803 to qualify as prior art under 35 U.S.C. § 102/103. The Federal Circuit cited to Acceleration Bay, LLC v. Activision Blizzard Inc., 908 F.3d 765 (Fed. Cir. 2018) and SRI Int'l, Inc. v. Internet Sec. Sys., Inc., 511 F.3d 1186, 1196 (Fed. Cir. 2008) with the following analysis: 
When a reference is uploaded to a website or deposited in a library, the fact that the reference is indexed or cataloged in some way can indicate that it is publicly accessible. In Acceleration Bay, for example, the reference at issue was uploaded to a university website. 908 F.3d at 773. While this made the work technically accessible-someone could theoretically find it on the Internet-we explained that "public accessibility requires more than technical accessibility." Id. (internal quotation marks omitted). And while the website indexed references "by author and year," we agreed with the Board that this did not mean the reference at issue had been "meaningfully indexed such that an interested artisan exercising reasonable diligence would have found it." Id. at 774; see also SRI, 511 F.3d at 1196 ("[T]he FTP server did not contain an index or catalogue or other tools for customary and meaningful research."). On this record, we affirmed the Board's finding that the reference was not publicly accessible even though it had been uploaded to a website. 
Based on these cases, the Federal Circuit found that "a work is not publicly accessible if the only people who know how to find it are the ones who created it."
…
Reply
Examiner respectfully disagree.
In Samsung Electronics Co., Ltd. v. Infobridge PTE. Ltd., No. 18-2007 (Fed. Cir. 2019) (hereinafter “Infobridge”, P. 6: “The Board did not address whether the WD4 reference was publicly accessible because it had been disseminated at the Torino or Geneva meetings.”. Infobridge, P. 10-12, section 1. JCT-VC Meetings, “Samsung waived any separate argument on appeal that the WD4 reference was publicly accessible because it was disseminated at the Torino or Geneva meetings”. WD4 reference was created after Torino meeting (Infobridge, P. 11), and Geneva meeting is not satisfying the one-year statutory bar, that is why discussion of JCT-VC meetings was of no merits in Infobridge, P. 10-12.
Applicant did not present an argument why discussing documents during “JCT-VC Meetings” is not considered public availability, given that such meetings includes hundreds of participants, ranging from academics to representatives from various technology companies. “Infobridge”, P. 3. One line of cases on public accessibility relates to the presentation of documents at a conference, trade show, or group meeting. See, e.g., Klopfenstein, 380 F.3d at 1347– 52; Ecolochem, Inc. v. S. Cal. Edison Co., 227 F.3d 1361, 1369–70 (Fed. Cir. 2000). See, also, Mass. Inst. of Tech. v. AB Fortia, 774 F.2d 1104 (Fed. Cir. 1985) (“MIT”). In the MIT case, the reference at issue was presented orally at a conference to between 50 and 500 attendees. Id. at 1108. Afterward, copies of the reference were made available to interested persons without restrictions as to confidentiality. Id. at 1108–09. This case, like MIT, concerns both oral presentations and publicly available documents. 
Applicant is advised to review M&K Holdings, Inc., v. Samsung Electronics Co., Ltd., 2020-1160 (Fed. Cir. Feb. 1, 2021), P. 12 “In sum, we hold that substantial evidence supports the Board’s finding that persons of ordinary skill in video-coding technology could have accessed Park and Zhou with reasonable diligence through the JCT-VC organization”.

Argument that JVET-00417 does not teach nor render obvious Applicant's claims 
Even if JVET-00417 could be considered prior art, which Applicant does not concede, and without conceding the Office Action's assertion that JVET-00417 teaches the recitations of Applicant's claims, as previously presented, nevertheless Applicant has amended claim 1 to clarify that the claimed "syntax element is not within a general constraint information syntax structure." This is not taught or suggested by JVET-00417. Indeed, theApplication No.: 17/325,683 Docket No: 205299  “use_default_constraint_Response to Office Actionflag" taught in JVET-00417 is unambiguously only taught as being included within the general_constraint info() syntax structure. 
Not including the claimed syntax structure within the "general constraint information syntax structure," has advantages over including it within the syntax structure that were appreciated by the inventors of the present application. For example, the syntax structure could be used "to gate (i.e., control) the presence of a general constraint information (e.g., general_constraint info()) syntax structure." Specification, paragraph [0070]. In other words, the claimed syntax can be used, for example, to control whether the general constraint information syntax structure is even included at all. This cannot be achieved with a flag, as taught in JVET-00417, that is included within the general constraint information syntax structure, as the general constraint information syntax structure would need to be present for the flag to be accessed. 
Therefore, JVET-00417 fails to teach or suggest the recitations of claim 1 nor would it be obvious to modify JVET-00417 to reach the recitations of claim 1. Claims 5, 7, and 13 have been amended to include a similar feature and are patentable for at least the same reasons. The dependent claims are also patentable at least based their dependence on a patentable base claim, as well as due to additional patentable subject matter recited therein. Removal of the rejections under 35 U.S.C. 103 is respectfully requested. 
Reply
Examiner respectfully disagree.
Having a gating flag is well-known to one with ordinary skills in the art with known pros and cons. Replacing the gating flag within the general constraint info with a higher level one is an obvious alternative of using default flag for some or all the parameters the general constraint info.
Having a gating flag for the constraint_info is included by reference (VVC WD [1], section 7.3.2.2 Video parameter set syntax), hence it is obvious to one with ordinary skills in the art to apply it to the general_constraint info() at the tier level.
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bordes et al. (Philippe Bordes and Michel Kerdranvat, “AHG17: On general constraint information”, 15. JVET meeting; 20190703 - 20190712; Gothenburg; (the Joint Video Exploration Team of ISO/IEC JTC1/SC29/WG11 and ITU-T SG.16), No. JVET-O0417 v1, 20190625) hereinafter Bordes.
Regarding claim 1, 
Bordes teaches a method of processing video data, the method comprising: decoding a syntax element in a profile tier level syntax structure in a bitstream that includes an encoded representation of the video data (general_constraint_info( ) which is part of the profile tier level structure as shown in section 7.3.3.1, and it includes  use_default_constraint_flag, section 7.3.3.2, row 10); and 
based on a value of the syntax element being equal to first value, inferring that all constraint fields in a general constraint information syntax structure have values indicating that constraints corresponding to the constraint fields do not apply to the bitstream (use_default_constraint_flag equal to 1 specifies that the constraint flags are not present in general_constraint_info( ) and all the constraint flags are inferred to 0. use_default_constraint_flag equal to 0 specifies the constraint flags are present in general_constraint_info( ); section 7.4.4.2, page 88). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the teachings of Bordes. The motivation for such an addition would be to an obvious alternative to use a gating flag for the general_constraint_info (included by reference “VVC WD [1], section 7.3.2.2 Video parameter set syntax”).

Regarding claim 3 “bitstream conformance” and claim 4 “decoder conformance” are discussed in details on (C-4 and C-5 P. 349 – 357).

Regarding claims 5 “encoding method”, [7 and 9-10] “decoder” and 13 “encoder”, are rejected under the same reasoning as claims [1 and 3-4] “decoder method”, where Bordes teaches an encoder/decoder.

Claims 1, 5, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US 20210314587 A1), hereinafter CHOI.
Regarding claim 1, 
CHOI teaches a method of processing video data, the method comprising: decoding a syntax element in a profile tier level syntax structure in a bitstream that includes an encoded representation of the video data (general_constraint_info( ) which is part of the profile tier level structure as shown in Fig. 11 and 13A); and 
based on a value of the syntax element being equal to first value, inferring that all constraint fields in a general constraint information syntax structure have values indicating that constraints corresponding to the constraint fields do not apply to the bitstream (a number of constraint flags (e.g., a num_available_constraint_flags) (1301) can be signaled in the PTL information.  For example, the number of constraints flag can be signaled outside of a 
general constraint information bracket, as shown in FIG. 13A.  Alternatively, the syntax element indicating the number of constraint flags can be signaled in a beginning of the general constraint information syntax structure…. When the value N (e.g., num_available_constraint_flags) is equal to 0, no constraint flags are present in the general constraint information syntax structure [0180]-[0181]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the teachings of CHOI. The motivation for such an addition would be to an obvious alternative to use a gating flag for the general_constraint_info or signaling the num_available_constraint_flags as 0, versus gating some of the general constraints (CHOI, Fig. 15A).

Regarding claims 5 “encoding method”, 7 “decoder” and 13 “encoder”, are rejected under the same reasoning as claim 1 “decoder method”, where CHOI teaches methods and apparatuses for video encoding/decoding [0022].

Claims 2, 6, 8, 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI OR (Bordes and CHOI).
Regarding claim 2,
CHOI OR Bordes teaches all the features of claim 1, as outlined above.
However, Bordes teaches the general_constraint_info( ) which is part of the profile tier level structure as shown in section 7.3.3.1.
Bordes did not explicitly teach syntax element indicates whether the profile tier level syntax structure is included.
CHOI teaches a syntax element indicates whether the profile tier level syntax structure is included (profile_tier_level and profileTierPresentFlag Fig. 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teaching of CHOI to the teachings of Bordes. The motivation for such an addition would be to an obvious alternative where the use of a presence flag is known for the purpose of reducing the signaling bit overhead.

Regarding claims 6 “encoding method”, 8 “decoder” and 14 “encoder”, are rejected under the same reasoning as claim 2 “decoder method”, where CHOI teaches methods and apparatuses for video encoding/decoding [0022], and Bordes teaches an encoder/decoder.

Regarding claim 11 “using display”, claims 12 and 14 “using computer or mobile, etc.”, are well-known in the art (CHOI, Fig. 3).

Please note: claims 3-4 and 9-10  can be rejected under CHOI in view of Border, where “bitstream conformance” and “decoder conformance” are discussed in details on the standard (Borders, VVC WD [1], C-4 and C-5 P. 349 – 357).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419